



COURT OF APPEAL FOR ONTARIO

CITATION: LaFramboise v. Kaisersingh, 2018 ONCA 734

DATE: 20180910

DOCKET: C64742

Sharpe, van Rensburg and Brown JJ.A.

BETWEEN

Doug LaFramboise

Plaintiff (Appellant)

and

Varindra Kaisersingh and Cindy Kaisersingh

Defendants (Respondents)

Doug LaFramboise, in person

D. Jared Brown, for the respondents

Heard and released orally: September 6, 2018

On appeal from the order of Justice Laura A. Bird of the Superior
    Court of Justice, dated November 28, 2017.

REASONS FOR DECISION

[1]

The appellant, Doug LaFramboise, a
    lawyer, appeals from the order of the motion judge granting the respondents
    summary judgment dismissing his action to collect an account for legal services
    in the amount of $51,493.37.

[2]

In his factum, the appellant raises a
    single ground of appeal: the motion judge erred in concluding that there was no
    material non-disclosure or fraudulent representation by, or on behalf of, the
    respondents in respect of the release of the account signed by Mr. Pomer or
    during the proceeding that the respondents commenced to assess the account: at
    para. 30. The thrust of his submissions  and the grounds of appeal enumerated
    in his notice of appeal - is that the motion judge failed to assign proper
    weight to certain evidence in reaching that conclusion.

[3]

We see no error by the motion judge. In reaching her conclusion, she made
    several critical findings of fact that were fully supported by the evidence.

[4]

First, she found, at para. 25, that Mr. Pomer was fully aware of the
    appellants outstanding action against the Kaisersinghs 14 months before he
    signed the release in respect of the legal account. That finding was supported
    by the documentary evidence, in particular Ms. Kaisersinghs July 18, 2014
    email to Mr. Pomer attaching the appellants statement of claim: at para. 24.

[5]

Second, she found the appellant was aware of the assessment proceeding no
    later than July 2014: at para. 28. That finding was supported by the July 10, 2014
    letter from the respondents counsel to the appellants then counsel informing
    him of the assessment and providing the court file number for the assessment.
    It was open to the appellant to seek to be added as a party to the assessment;
    he did not do so.

[6]

Third, she found the respondents were entitled to rely on the statement
    of appellants counsel, in his July 15, 2014 letter, that he would be sending
    the assessment officer a copy of the appellants statement of claim: at paras. 28-29.

[7]

Given those reasonable findings of fact, the motion judge did not err in
    concluding there was no material non-disclosure or fraudulent representation by
    or on behalf of the respondents.

[8]

The appeal is dismissed.

[9]

The appellant shall pay the respondents
    their costs of the appeal, including the motion before Roberts J.A., fixed in
    the amount of $15,000, inclusive of disbursements and applicable taxes.

Robert
    J. Sharpe J.A.

K. van
    Rensburg J.A.

David
    Brown J.A.


